Name: Council Decision (CFSP) 2019/284 of 18 February 2019 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: Africa;  international affairs;  civil law;  European construction
 Date Published: 2019-02-19

 19.2.2019 EN Official Journal of the European Union L 47/38 COUNCIL DECISION (CFSP) 2019/284 of 18 February 2019 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 February 2011, the Council adopted Decision 2011/101/CFSP (1). (2) The Council has carried out a review of Decision 2011/101/CFSP, taking into account the political situation in Zimbabwe. (3) The restrictive measures should therefore be extended until 20 February 2020. The Council should keep them under constant review in the light of political and security developments in Zimbabwe. (4) The restrictive measures should be renewed for five persons and one entity, and withdrawn for two persons, in Annex I to Decision 2011/101/CFSP. The suspension of the restrictive measures should be renewed for three persons listed in Annex II to Decision 2011/101/CFSP. (5) Decision 2011/101/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/101/CFSP is amended as follows: (1) Article 10 is replaced by the following: Article 10 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall apply until 20 February 2020. 3. The measures referred to in Article 4(1) and Article 5(1) and (2), in so far as they apply to persons listed in Annex II, shall be suspended until 20 February 2020. 4. This Decision shall be kept under constant review and shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.; (2) Annex I is amended as set out in Annex I to this Decision; (3) Annex II is amended as set out in Annex II to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 February 2019. For the Council The President F. MOGHERINI (1) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (OJ L 42, 16.2.2011, p. 6). ANNEX I (1) The entry for the following person set out in Annex I to Decision 2011/101/CFSP is replaced by the entry below. Name (and any aliases) Identifying information Grounds for designation 2. Mugabe, Grace Born 23.7.1965 Passport AD001159 ID 63-646650Q70 Former Secretary of the ZANU-PF (Zimbabwe African National Union  Patriotic Front) Women's league, involved in activities that seriously undermine democracy, respect for human rights and the rule of law. Took over the Iron Mask Estate in 2002; alleged to illicitly derive large profits from diamond mining. (2) In Annex I to Decision 2011/101/CFSP, the following entries are deleted: 3. Bonyongwe, Happyton Mabhuya 4. Chihuri, Augustine ANNEX II In Annex II to Decision 2011/101/CFSP, the following entries are deleted: 1. Bonyongwe, Happyton Mabhuya 2. Chihuri, Augustine